DETAILED ACTION
This office action response the amendment application on 06/15/2021.
Claims 1-2, 4-7, and 26-36 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on March 11, 2021; April 29, 2021; June 24, 2021; July 06, 2021; and July 13, 2021 are in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are
being considered by the examiner.
Response to Amendment  
This office action is in response to the amendment filed on June 15, 2021. No Claims have been amended. Claims 26-36 are added new. Claims 3, 8-25 are cancelled. Claims 1-2, 4-7, and 26-36 are currently pending and have been considered below. 
Response to Arguments
Applicant's arguments filed June 15, 2021have been fully considered but they are not persuasive.
The applicant argues see pages 7-8, of the Remarks that Opsenica fails to show or suggest the element of “the access request comprising context information including a device type; and accessing one of the plurality of slices of the network, selected by 
Thus, the combination of Opsenica and Vikberg meets the scope of the claimed limitation as currently presented.

Applicant’s arguments with respect to claims 26-36 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over OPSENICA et al. (US 2017/0164212), hereinafter “Opsenica”, in view of VIKBERG et al. (US 2018/0332632), hereinafter “Vikberg”
As per Claim 1, Opsenica discloses an apparatus (i.e., identity manager or eND) comprising 
a processor ([see, e.g., item 122, [0153], and Fig. 18]), 
a memory ([see, e.g., item 121, [0153], and Fig. 18]), and 
communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
discovering information associated with a plurality of slices of a network ([see, e.g., an identity manager of a network operator providing multiple network slices, [0009, 0045], and Fig. 9A]); 
sending an access request to a radio access network (RAN) slicing management node ([see, e.g., a user device sends attachment request via a network node, [0009, 0045, 0099], and Fig. 9A]), the access request comprising context information including a device type ([see, e.g., wherein the user device sends attachment request via a network node, the network slice type with network slice type identification and user device or user type disclosed, [0010, 0045, 0051, 0094], and Fig. 1, 9A-B, 10A-B]); and 
based, at least in part, on one or more slice selection criteria and the context information, accessing one of the plurality of slices of the network ([see, e.g., The identity manager is also configured to authorize access to a network slice of the network 
selected by the RAN slicing management node ([see, e.g., the network slice selected by  the identity manager (IDM) of the network operator disclosed, [0050-0051, 0094], and Fig. 9A, 11]), the accessing being performed after registration of the one of the plurality of slices via a core network (CN) slicing management node and the RAN slicing management node ([see, e.g., the identity manager related to the core networks disclosed, [0094, 0129], and Fig. 9A, 11]).
Opsenica doesn’t appear explicitly disclose: the device type indicates, as a type of communication of the apparatus, any one of enhanced Mobile Broadband (eMBB), Ultra- Reliable and Low Latency Communications (URLLC), and massive Machine Type Communications (mMTC), and a RAN slicing management function is included in a RAN node for managing the access of a RAN, and a CN slicing management function is included in a CN node for managing access of a CN.
However, Vikberg discloses the device type indicates, as a type of communication of the apparatus, any one of enhanced Mobile Broadband (eMBB), Ultra- Reliable and Low Latency Communications (URLLC), and massive Machine Type Communications (mMTC), and a RAN slicing management function is included in a RAN node for managing the access of a RAN, and a CN slicing management function is included in a CN node for managing access of a CN ([see, e.g., the device type indicates Evolved Mobile Broadband (MBB), Massive Machine Type Communication (MTC), Critical MTC, Enterprise disclosed, [0022], and Fig. 1]).  

As per Claim 2, Opsenica and Vikberg disclose the apparatus as recited in claim 1, and Opsenica further discloses wherein discovering the information further comprises receiving and decoding a system information block (SIB) message broadcasted from a radio access node (RAN) of the network ([see, e.g., eNB advertise the network operators and network slices available within a network infrastructure to a user device (UD). This could be in the form of a MIB+SIB for mobile networks or SSID for WiFi networks, [0107], and Fig. 11]), 
the system information block message including the information associated with the plurality of slices of the network ([see, e.g., System Information Block (SIB) transmissions for mobile networks with network slices, [0095], and Fig. 2]), wherein the information includes an identifier of the selected slice ([see, e.g., identifier disclosed within the network slice, [0107], and Fig. 11]).
As per Claim 4, Opsenica and Vikberg disclose the apparatus as recited in claim 2, and Opsenica further discloses wherein accessing the one of the plurality of slices comprises sending an access request to the one of the plurality of slices, the access request including the identifier of the one of the plurality of slices ([see, e.g., the plurality   
As per Claim 5, Opsenica and Vikberg disclose the apparatus as recited in claim 1, and Opsenica further discloses wherein information associated with the plurality of slices comprises at least one of 
a validity period associated with each slice of the plurality of slices, 
an application identity to which each slice of the plurality of slices applies ([see, e.g., wherein the multiple network slices, a network slice selection mechanism allowing user devices to connect to network slices disclosed, [0043-0044], and Fig. 9A-B, 10A-B]), a service to which each slice of the plurality of slices applies, or a type associated with each slice of the plurality of slices.  
As per Claim 6, Opsenica and Vikberg disclose the apparatus as recited in claim 1, and Opsenica further discloses wherein the one or more selection criteria comprise at least one of a latency associated with each slice, a bandwidth achievable by each slice, or a resource model associated with each slice ([see, e.g., selection criteria comprise capacity, latency, bandwidth, [0075-0076], and Fig. 9A]).
As per Claim 26, Opsenica and Vikberg disclose the apparatus as recited in claim 1, and Opsenica further discloses wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to perform operations comprising: using the one of the plurality of slices to communicate with the RAN slicing management node ([see, e.g., the plurality the network slice types with network slice type identification and an identity manager (IDM) that acts as an authentication and authorization entity that serves as a network slice attachment point   
As per Claim 27, Opsenica discloses a radio access network (RAN) slicing management node comprising 
a processor ([see, e.g., item 122, [0153], and Fig. 18]),  
a memory ([see, e.g., item 121, [0153], and Fig. 18]), and 
communication circuitry, the RAN slicing management node further comprising computer-executable instructions stored in the memory of the RAN slicing management node which, when executed by the processor of the RAN slicing management node, cause the RAN slicing management node to perform operations comprising: 
broadcasting, to a user equipment connectable to a network, information associated with a plurality of slices of the network ([see, e.g., an identity manager (IDM) of a network operator providing multiple network slices, advertising a subset of the network slices, to users [0009, 0045, 0050], and Fig. 9A]); 
receiving an access request from the user equipment, the access request comprising context information including a device type ([see, e.g., a user device sends attachment request via a network node, [0009, 0045, 0099], and Fig. 9A]); 
based, at least in part, on one or more slice selection criteria and the context information, selecting one of the plurality of slices of the network ([see, e.g., The identity manager is also configured to authorize access to a network slice of the network slice type among the multiple network slices based on credentials of the user device and/or the user disclosed, [0010, 0051], and Fig. 1]); 

using the selected one of the plurality of slices to communicate with the user equipment ([see, e.g., the network slice selected by  the identity manager (IDM) of the network operator disclosed, [0050-0051, 0094], and Fig. 9A]),
Opsenica doesn’t appear explicitly disclose: after the registering, wherein the device type indicates, as a type of communication of the user equipment, any one of enhanced Mobile Broadband (eMBB), Ultra-Reliable and Low Latency Communications (URLLC), and massive Machine Type Communications (mMTC), and the RAN slicing management node is included in nodes for managing radio access of the network, and the CN slicing management node is included in nodes for managing a CN of the network.  
However, Vikberg discloses after the registering, wherein the device type indicates, as a type of communication of the user equipment, any one of enhanced Mobile Broadband (eMBB), Ultra-Reliable and Low Latency Communications (URLLC), and massive Machine Type Communications (mMTC), and the RAN slicing management node is included in nodes for managing radio access of the network, and the CN slicing management node is included in nodes for managing a CN of the network ([see, e.g., the device type indicates Evolved Mobile Broadband (MBB), Massive Machine Type Communication (MTC), Critical MTC, Enterprise disclosed, [0022], and Fig. 1]).  

As per Claim 32, is the method claim corresponding to the device claim 27 that has been rejected above.  Applicant attention is directed to the rejection of claim 27.  Claim 32 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 27.
As per Claims 28, 33, Opsenica further discloses wherein the broadcasting further comprises sending a system information block message ([see, e.g., eNB advertise the information to a user device (UD) in the form of a MIB+SIB for mobile networks or SSID for WiFi networks information, [0107], and Fig. 11]), 
the system information block message including the information associated with the plurality of slices of the network ([see, e.g., System Information Block (SIB) transmissions for mobile networks with network slices, [0095], and Fig. 2]), wherein the information includes an identifier of the selected slice ([see, e.g., identifier disclosed within the network slice, [0107], and Fig. 11]).
As per Claims 29, 34, Opsenica further discloses wherein the access request further comprises the identifier of the one of the plurality of slices ([see, e.g., the plurality the network slice types with network slice type identification and user device or user type disclosed, [0041, 0051, 0094], and Fig. 1, 9A-B, 10A-B]).    
As per Claims 30, 35, Opsenica further discloses wherein the information associated with the plurality of slices comprises at least one of: a validity period associated with each slice of the plurality of slices, an application identity to which each slice of the plurality of slices applies ([see, e.g., wherein the multiple network slices, a network slice selection mechanism allowing user devices to connect to network slices disclosed, [0043-0044], and Fig. 9A-B, 10A-B]), a service to which each slice of the plurality of slices applies, or a type associated with each slice of the plurality of slices.  
As per Claims 31, 36, Opsenica further discloses wherein the one or more selection criteria comprise at least one of a latency associated with each slice, a bandwidth achievable by each slice, or a resource model associated with each slice ([see, e.g., selection criteria comprise capacity, latency, bandwidth, [0075-0076], and Fig. 9A]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OPSENICA et al. (US 2017/0164212), hereinafter “Opsenica”, in view of VIKBERG et al. (US 2018/0332632), hereinafter “Vikberg”, and further in view of Xu et al. (U.S. Patent Application Publication No. 2017/0331785), (“Xu”, hereinafter), having an earlier falling date of May 15, 2016 disclosures in provisional application 62/336739). 
As per Claim 7, Opsenica and Vikberg disclose the apparatus as recited in claim 1, and Opsenica doesn’t appear explicitly disclose: wherein discovering the information further comprises retrieving a portion of the information that is stored at the apparatus, the portion of the information stored from previous network connections. 

In view of the above, having the system of Opsenica and then given the well-established teaching of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Opsenica as taught by Xu. The motivation for doing so would have been to provide enabling high-speed packet results improve coverage and system capacity (Xu, ¶ [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468                                                                                                                                                                                                        


/PARTH PATEL/Primary Examiner, Art Unit 2468